DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objections and rejections from the Office Action of 9/21/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inglin (US 20120285218 A1).
Regarding Claims 1 and 17, Inglin discloses a method (and corresponding computer system) of measuring an item [Paragraph [0002] – “The use of checkweighers to weigh moving objects (e.g., packages) is well known, and various checkweigher designs exist for this purpose.”], comprising:
weighing a first package [Paragraph [0002] – “The use of checkweighers to weigh moving objects (e.g., packages) is well known, and various checkweigher designs exist for this purpose.”] on a first scale [Paragraph [0013] – “According to one exemplary and basic validation method of the present invention, a random object is removed by an operator from a conveyor leading a line of such objects to a checkweigher, and subsequently placed on a static scale connected to the checkweigher controller.”];
weighing the first package on a plurality of other scales [Paragraph [0013] – “… the checkweigher can weigh the object and associate the measured weight with the weight reported by the static scale. These weights may then be compared to provide the result of the validation process.”Paragraph [0021] – “According to yet another checkweigher validation method of the present invention, one or more additional weighing devices may be placed in line with the checkweigher of interest. This allows for a validating weight of each object to be determined by the scale portions of one or more additional checkweighers after the objects travel through the primary checkweigher.”];
storing, in a data store, a weight measurement of the first package on the first scale and a plurality of weight measurements of the first package on the plurality of other scales [Paragraph [0030] – “Either individual object weights or a combined weight of some number of objects can be collected and provided to a data collection system for archiving of performance (validation) data.”];
Paragraph [0013] – “… the checkweigher can weigh the object and associate the measured weight with the weight reported by the static scale. These weights may then be compared to provide the result of the validation process.”Paragraph [0021] – “According to yet another checkweigher validation method of the present invention, one or more additional weighing devices may be placed in line with the checkweigher of interest. This allows for a validating weight of each object to be determined by the scale portions of one or more additional checkweighers after the objects travel through the primary checkweigher.”];
determining if a threshold number of the weight measurements of the first package on the plurality of other scales is within a weight tolerance of the weight measurement of the first package on the first scale [Paragraph [0028] – “There is also a side benefit associated with methods of the present invention that employ a separate static scale. Particularly, if a discrepancy between weight readings produced by the static scale and the checkweigher is recognized, this discrepancy is indicative of a problem with either the checkweigher or the static scale. Therefore, such methods may also operate to validate the proper operation of the static scale.”To clarify, one measurement reading on “a threshold number of the weight measurements” and the recognized discrepancy reading on the “weight tolerance.”]; and
storing, in the data store, a scale weighting factor corresponding to a confidence level of the first scale relative to the plurality of other scales, the scale weighting factor Paragraph [0021] – “According to yet another checkweigher validation method of the present invention, one or more additional weighing devices may be placed in line with the checkweigher of interest. This allows for a validating weight of each object to be determined by the scale portions of one or more additional checkweighers after the objects travel through the primary checkweigher.”Paragraph [0029] – “While not described in detail herein, it should be apparent to one of skill in the art that the collection of checkweigher validation data may also be used to automatically generate and apply correction factors to the weight readings provided by the checkweigher. Applying such correction factors ensures that the checkweigher will produce highly accurate weight readings, as any changes in weight sensor characteristics will be accounted for.”].

Regarding Claim 2, Inglin discloses weighing a plurality of second packages on the first scale and on the plurality of other scales; storing a plurality of weight measurements for the plurality of second packages on the first scale and on the plurality of other scales [Paragraph [0030] – “Either individual object weights or a combined weight of some number of objects can be collected and provided to a data collection system for archiving of performance (validation) data.”];
comparing the plurality of weight measurements of the plurality of second packages on the first scale with the weights of the plurality of second packages on the Paragraph [0028] – “There is also a side benefit associated with methods of the present invention that employ a separate static scale. Particularly, if a discrepancy between weight readings produced by the static scale and the checkweigher is recognized, this discrepancy is indicative of a problem with either the checkweigher or the static scale. Therefore, such methods may also operate to validate the proper operation of the static scale.”]; and
determining if a threshold number of the weight measurements of the second packages on the plurality of other scales is within a weight tolerance of the weight measurements of the plurality of second packages on the first scale [Paragraph [0029] – “While not described in detail herein, it should be apparent to one of skill in the art that the collection of checkweigher validation data may also be used to automatically generate and apply correction factors to the weight readings provided by the checkweigher. Applying such correction factors ensures that the checkweigher will produce highly accurate weight readings, as any changes in weight sensor characteristics will be accounted for.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inglin (US 20120285218 A1) and Edwards (US 20080141755 A1).
	Regarding Claims 3-5, Inglin fails to disclose the recited subject matter.  However, Edwards discloses a process for evaluating scale measurement values in order to determine deviations based on a comparison of values with an established measurement distribution [See Paragraphs [0026]-[0035]].  It would have been obvious to implement such a scheme in order to determine appropriate correction factors for the scales of Inglin.  Doing so would disclose the recited subject matter.  The step of evaluating whether the total number of weight measurements is sufficient to use the scheme of Edwards to determine appropriate correction factors would need to be performed in order to ensure that a reliable distribution has first been generated (i.e., there has to be a sufficient sample size present to create a reliable distribution).

Regarding Claim 13, although not specified by Edwards, having a minimum number of weight measurements of 5 amounts to an obvious design choice because there has to be a sufficient sample size present to create a reliable distribution.

Regarding Claims 14 and 15, Inglin fails to disclose that the threshold number of the weight measurements is 50% or the weight tolerance is plus/minus 0.2 ounces.  However, Edwards discloses a process for evaluating scale measurement values in order to determine deviations based on a comparison of values with an established measurement distribution [See Paragraphs [0026]-[0035]].  It would have been obvious to implement such a scheme in order to determine appropriate correction factors for the .

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowed because the closest prior art, Inglin (US 20120285218 A1) and Edwards (US 20080141755 A1), either singularly or in combination, fail to anticipate or render obvious a method of measuring an item, comprising: summing the scale weighting factor for each of the plurality of other scales which was determined to be within the weight tolerance of the weight measurement of the weight measurement for the second scale; summing the scale weighting factor for each of the plurality of other scales regardless of whether the weight measurement was within the weight tolerance to obtain a total combined scale weighting factor; dividing the summed scale weighting factor for each of the plurality of other scales which was determined to be within the weight tolerance of the weight measurement of the weight measurement for the second scale by the total combined scale weighting factor; and storing the division 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    166
    789
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding objections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    228
    790
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Inglin teaches that the correction factors correspond to the validation weights and validation data obtained from a plurality of other scales [Paragraph [0021] – “According to yet another checkweigher validation method of the present invention, one or more additional weighing devices may be placed in line with the checkweigher of interest. This allows for a validating weight of each object to be determined by the scale portions of one or more additional checkweighers after the objects travel through the primary checkweigher.”Paragraph [0029] – “While not described in detail herein, it should be apparent to one of skill in the art that the collection of checkweigher validation data may also be used to automatically generate and apply correction factors to the weight readings provided by the checkweigher. Applying such correction factors ensures that the checkweigher will produce highly accurate weight readings, as any changes in weight sensor characteristics will be accounted for.”].  As such, the correction factors are related to the confidence level of the uncalibrated scale in taking accurate measurements.

Conclusion
:
US 9523604 B2 – Calibration Device For A Force-measuring Device, And Force-measuring Device
US 8841564 B1 – Weigh Scaled Vehicle Calibration Systems And Methods
US 5832417 A – Apparatus And Method For An Automatic Self-calibrating Scale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865